UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number 1-14523 TRIO-TECH INTERNATIONAL (Exact name of Registrant as specified in its Charter) California 95-2086631 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 16139 Wyandotte Street Van Nuys, California (Address of principal executive offices) (Zip Code) Registrant's Telephone Number, Including Area Code:818-787-7000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of RegulationS-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x As of May 09, 2012, there were 3,321,555 shares of the issuer’s Common Stock, no par value, outstanding. TRIO-TECH INTERNATIONAL INDEX TO CONDENSED CONSOLIDATED FINANCIAL INFORMATION, OTHER INFORMATION AND SIGNATURE Page Part I. Financial Information Item 1. Financial Statements (a) Condensed Consolidated Balance Sheets as of March 31, 2012 (Unaudited) and June 30, 2011 2 (b) Condensed Consolidated Statements of Operations and Comprehensive Income for the Three Months and Nine Months Ended March 31, 2012 (Unaudited) and March 31, 2011 (Unaudited) 3 (c) Condensed Consolidated Statements of Shareholders Equity for the Nine Months Ended March 31, 2012 (Unaudited) and the year ended June30, 2011 4 (d) Condensed Consolidated Statements of Cash Flows for the Nine Months Ended March 31, 2012 (Unaudited) and March 31, 2011 (Unaudited) 5 (e) Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures about Market Risk 44 Item 4. Controls and Procedures 44 Part II. Other Information Item 1. Legal Proceedings 45 Item 1A. Risk Factors 45 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 45 Item 3. Defaults upon Senior Securities 45 Item 4. Mine Safety Disclosures 45 Item 5. Other Information 45 Item 6. Exhibits 45 Signatures 46 -i- Table of Contents FORWARD-LOOKING STATEMENTS The discussions of Trio-Tech International’s (the “Company”) business and activities set forth in this Form 10-Q and in other past and future reports and announcements by the Company may contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, and assumptions regarding future activities and results of operations of the Company.In light of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995, the following factors, among others, could cause actual results to differ materially from those reflected in any forward-looking statements made by or on behalf of the Company: market acceptance of Company products and services; changing business conditions or technologies and volatility in the semiconductor industry, which could affect demand for the Company’s products and services; the impact of competition; problems with technology; product development schedules; delivery schedules; changes in military or commercial testing specifications which could affect the market for the Company’s products and services; difficulties in profitably integrating acquired businesses, if any, into the Company; risks associated with conducting business internationally and especially in Southeast Asia, including currency fluctuations and devaluation, currency restrictions, local laws and restrictions and possible social, political and economic instability; changes in U.S. and global financial and equity markets, including market disruptions and significant interest rate fluctuations; and other economic, financial and regulatory factors beyond the Company’s control. Other than statements of historical fact, all statements made in this Quarterly Report are forward-looking, including, but not limited to, statements regarding industry prospects, future results of operations or financial position, and statements of our intent, belief and current expectations about our strategic direction, prospective and future financial results and condition. In some cases, you can identify forward-looking statements by the use of terminology such as “may,” “will,” “expects,” “plans,” “anticipates,” “estimates,” “potential,” “believes,” “can impact,” “continue,” or the negative thereof or other comparable terminology.Forward-looking statements involve risks and uncertainties that are inherently difficult to predict, which could cause actual outcomes and results to differ materially from our expectations, forecasts and assumptions. Unless otherwise required by law, we undertake no obligation to update forward-looking statements to reflect subsequent events, changed circumstances, or the occurrence of unanticipated events. You are cautioned not to place undue reliance on such forward-looking statements. -1- Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS TRIO-TECH INTERNATIONAL AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (IN THOUSANDS, EXCEPT NUMBER OF SHARES) March 31, June 30, ASSETS (Unaudited) CURRENT ASSETS: Cash & cash equivalent $ $ Short-term deposits Trade accounts receivable, net of allowance for doubtful accounts of $66 and $69 Other receivables Loan receivables from property development projects Inventories, net of provision for obsolete inventory of $894 and $937 Prepaid expenses and other current assets Asset held for sale Total current assets INVESTMENTS INVESTMENT PROPERTY IN CHINA, Net PROPERTY, PLANT AND EQUIPMENT, Net OTHER ASSETS RESTRICTED TERM DEPOSITS TOTAL ASSETS $ $ LIABILITIES CURRENT LIABILITIES: Lines of credit $ $ Accounts payable Accrued expenses Income taxes payable Current portion of bank loans payable Current portion of capital leases Total current liabilities BANK LOANS PAYABLE, net of current portion CAPITAL LEASES, net of current portion DEFERRED TAX LIABILITIES OTHER NON-CURRENT LIABILITIES TOTAL LIABILITIES $ $ COMMITMENT AND CONTINGENCIES EQUITY TRIO-TECH INTERNATIONAL’S SHAREHOLDERS' EQUITY: Common stock, no par value, 15,000,000 shares authorized; 3,321,555 shares issued and outstanding as at March 31, 2012 and June 30, 2011, respectively $ $ Paid-in capital Accumulated retained earnings Accumulated other comprehensive gain-translation adjustments Total Trio-Tech International shareholders' equity NON-CONTROLLING INTEREST TOTAL EQUITY $ $ TOTAL LIABILITIES AND EQUITY $ $ See notes to condensed consolidated financial statements. -2- Table of Contents CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME UNAUDITED (IN THOUSANDS, EXCEPT EARNINGS PER SHARE) Nine Months Ended Three Months Ended Mar. 31, Mar. 31, Mar. 31, Mar. 31, Revenue Products $ Testing Services Fabrication Services 83 Others 30 49 Cost of Sales Cost of products sold Cost of testing services rendered Cost of fabrication services rendered Others 75 23 39 Gross Margin Operating Expenses: General and administrative Selling Research and development 73 59 Loss / (Gain)on disposal of property, plant and equipment 4 ) ) Total operating expenses (Loss) / Incomefrom Operations ) ) ) Other (Expenses) / Income Interest expenses ) ) ) Otherincome , net Total other(expenses) / income ) 75 (Loss) / Incomefrom Continuing Operations before Income Taxes ) ) ) Income TaxBenefits/(Expenses) ) 14 ) (Loss) / income from continuing operations before non-controlling interest, net of tax ) ) ) Other Operating Activities Equity in losses of unconsolidated jointventure, net of tax ) (7 ) (7 ) Discontinued Operations (Note 17) Loss from discontinued operations, net of tax (2 ) (2 ) NET (LOSS) / INCOME ) ) ) Less: net (loss) / income attributable to the non-controlling interest ) 42 Net (Loss) / Income Attributable to Trio-Tech International Common Shareholder $ ) $ $ ) $ ) Amounts Attributable to Trio-Tech International Common Shareholders: (Loss) / income from continuing operations, net of tax ) ) ) Loss from discontinued operations, net of tax (2 ) (2 ) Net (Loss) / Income Attributable to Trio-Tech International Common Shareholders $ ) $ $ ) $ ) Comprehensive (Loss) / Income Attributable to Trio-Tech InternationalCommon Shareholders: Net (loss) / income ) ) ) Foreign currency translation, net of tax 84 Comprehensive (Loss) / Income ) ) ) Less: Comprehensive (loss) / income attributable to the non-controlling interest ) ) Comprehensive (Loss) / Income Attributable to Trio-Tech International Common Shareholders $ ) $ $ ) $ ) Basic (Loss) / Earnings per Share: Basic (loss) / earnings per share from continuing operations attributable to Trio-Tech International $ ) $ $ ) $ ) Basic loss per share from discontinued operations attributable to Trio-Tech International $ Basic (loss) /earnings per share from net (loss) / income attributable to Trio-Tech International $ ) $ $ ) $ ) Diluted (Loss) / Earnings per Share: Diluted (loss) / earnings per share from continuing operations attributable to Trio-Tech International $ ) $ $ ) $ ) Diluted loss per share from discontinued operations attributable to Trio-Tech International $ Diluted (loss) /earnings per share from net (loss) / income attributable to Trio-Tech International $ ) $ $ ) $ ) Weighted average number of common shares outstanding Basic Dilutive effect of stock options Number of shares used to compute earnings per share diluted See notes to condensed consolidated financial statements. -3- Table of Contents TRIO-TECH INTERNATIONAL AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (IN THOUSANDS) Common Stock Additional Paid-in Accumulated Retained Accumulated Other Comprehensive Non- Controlling Shares Amount Capital Earnings Income Interest Total Balance at June 30, 2010 $ Cash received from stock options exercised 95 Stock option expenses Net (loss) / income ) ) Translation adjustment ) Dividend (7 ) (7 ) Balance at June 30, 2011 Stock option expenses Net loss ) ) ) Translation adjustment 77 7 84 Balance at Mar. 31, 2012 See notes to condensed consolidated financial statements. -4- Table of Contents TRIO-TECH INTERNATIONAL AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS(IN THOUSANDS) Nine Months Ended March 31, March 31, (Unaudited) (Unaudited) Cash Flow from Operating Activities Net (loss) / income $ ) $ Adjustments to reconcile net (loss) / income to net cash flow provided by operating activities Depreciation and amortization Bad debt (reversal) / expense, net (2 ) ) Inventory provision ) 47 Warranty expense / (recovery), net 25 ) Accrued interest expense, net of interest income Loss / (Gain) on sale of property-continued operations 4 ) Stock compensation Deferred tax provision ) ) Loss in equity of unconsolidated joint venture 11 Changes in operating assets and liabilities, net of acquisition effects Accounts receivables ) Other receivables ) Other assets 6 ) Inventories ) Prepaid expenses and other current assets 1 ) Investment in property development Accounts payable and accrued liabilities ) Income tax payable ) Other non-current liabilities ) Net Cash (used in) Provided byOperating Activities ) Cash Flow from Investing Activities (Investment in) / proceeds from maturing of unrestricted and restricted term deposits, net ) Loan receivables from property development projects Investment in unconsolidated joint venture ) Additions to property, plant and equipment ) ) Proceeds from disposal of plant, property and equipment 15 Net Cash Used in Investing Activities ) ) Cash Flow from Financing Activities Borrowing/ (repayment) on lines of credit ) Repayment of bank loans and capital leases ) ) Proceeds from long-term bank loans Proceeds from stock options exercised Net Cash Provided by (used in) Financing Activities ) Effect of Changes in Exchange Rate 63 33 NET (DECREASE) INCREASE IN CASH ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ Supplementary Information of Cash Flows Cash paid during the period for: Interest $ $ Income taxes $ 65 $ Non-Cash Transactions Capital lease of property, plant and equipment $ $ See notes to condensed consolidated financial statements. -5- Table of Contents TRIO-TECH INTERNATIONAL AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (IN THOUSANDS, EXCEPT EARNINGS PER SHARE AND NUMBER OF SHARES) 1.ORGANIZATION AND BASIS OF PRESENTATION Trio-Tech International (“the Company” or “TTI” hereafter) was incorporated in fiscal 1958 under the laws of the State of California.TTI provides third-party semiconductor testing and burn-in services primarily through its laboratories in Southeast Asia. In addition, TTI operates testing facilities in the United States.The Company also designs, develops, manufactures and markets a broad range of equipment and systems used in the manufacturing and testing of semiconductor devices and electronic components. TTI conducts business in five business segments: Manufacturing, Testing Services, Fabrication Services, Distribution and Real Estate. TTI has subsidiaries in the U.S.A., Singapore, Malaysia, Thailand, China and Indonesia as follows: Ownership Location Express Test Corporation (Dormant) % Van Nuys, California Trio-Tech Reliability Services (Dormant) % Van Nuys, California KTS Incorporated, dba Universal Systems (Dormant) % Van Nuys, California European Electronic Test Centre (Dormant) % Dublin, Ireland (Operation ceased on November 1, 2005) Trio-Tech International Pte. Ltd. % Singapore Universal (Far East) Pte. Ltd.* % Singapore Trio-Tech International (Thailand) Co. Ltd.* % Bangkok, Thailand Trio-Tech (Bangkok) Co. Ltd. % Bangkok, Thailand (49% owned by Trio-Tech International Pte. Ltd. and 51% owned by Trio-Tech International (Thailand) Co. Ltd.) Trio-Tech (Malaysia) Sdn. Bhd. (55% owned by Trio-Tech International Pte. Ltd.) 55 % Penang and Selangor, Malaysia Trio-Tech (Kuala Lumpur) Sdn. Bhd. 55 % Selangor, Malaysia (100% owned by Trio-Tech Malaysia Sdn. Bhd.) Prestal Enterprise Sdn. Bhd. 76 % Selangor, Malaysia (76% owned by Trio-Tech International Pte. Ltd.) Trio-Tech (Suzhou) Co. Ltd. * % Suzhou, China Trio-Tech (Shanghai) Co. Ltd. * (Dormant) % Shanghai, China (Operation ceased on January 1, 2010) Trio-Tech (Chongqing) Co. Ltd. * % Chongqing, China SHI International Pte. Ltd. (55% owned by Trio-Tech International Pte. Ltd) 55 % Singapore PT SHI Indonesia (100% owned by SHI International Pte. Ltd.) 55 % Batam, Indonesia Trio-Tech (Tianjin) Co. Ltd. * % Tianjin, China * 100% owned by Trio-Tech International Pte. Ltd. -6- Table of Contents The accompanying un-audited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.All significant inter-company accounts and transactions have been eliminated in consolidation. The un-audited condensed consolidated financial statements are presented in U.S. dollars.The accompanying condensed consolidated financial statements do not include all the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for fair presentation have been included.Operating results for the nine months ended March 31, 2012 are not necessarily indicative of the results that may be expected for the fiscal year ending June 30, 2012.For further information, refer to the consolidated financial statements and footnotes thereto included in the Company's annual report for the fiscal year ended June 30, 2011. 2.NEW ACCOUNTING PRONOUNCEMENTS In December 2011, the FASB has issued ASU No. 2011-12, Comprehensive Income (Topic 220): Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in Accounting Standards Update No. 2011-05. The amendments are effective for public entities for fiscal years, and interim periods within those years, beginning after December 15, 2011. Entities will not be required to comply with the presentation requirements in ASU No. 2011-05 that ASU No. 2011-12 is deferring. In order to defer only those changes in ASU No. 2011-05 that relate to the presentation of reclassification adjustments, the paragraphs in ASU No. 2011-12 supersede certain pending paragraphs in ASU No. 2011-05. The amendments are being made to allow the FASB time to re-deliberate whether to present on the face of the financial statements the effects of reclassifications out of accumulated other comprehensive income on the components of net income and other comprehensive income for all periods presented. While the FASB is considering the operational concerns about the presentation requirements for reclassification adjustments and the needs of financial statement users for additional information about reclassification adjustments, entities should continue to report reclassifications out of accumulated other comprehensive income consistent with the presentation requirements in effect before ASU No. 2011-05. All other requirements in ASU No. 2011-05 are not affected by ASU No. 2011-12, including the requirement to report comprehensive income either in a single continuous financial statement or in two separate but consecutive financial statements. Public entities should apply these requirements for fiscal years, and interim periods within those years, beginning after December 15, 2011. This update did not have an impact on the Company for presentation of Comprehensive Income commencing with the quarter ending March 31, 2012. In September 2011, the FASB issued ASU No. 2011-08, Intangibles—Goodwill and Other (Topic 350): Testing Goodwill for Impairment. ASU 2011-08 is intended to simplify how entities, test goodwill for impairment. ASU 2011-08 permits an entity to first assess qualitative factors to determine whether it is "more likely than not" that the fair value of a reporting unit is less than its carrying amount as a basis for determining whether it is necessary to perform the two-step goodwill impairment test described in Topic 350, Intangibles-Goodwill and Other. The more-likely-than-not threshold is defined as having a likelihood of more than 50%. ASU 2011-08 is effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011. The adoption of this update didl not have an impact on our results of operations or financial position, as the Company has fully impaired goodwill in prior fiscal years. In June 2011, the FASB issued ASU No. 2011-05, Comprehensive income (ASC Topic 220): Presentation of Comprehensive Income. Under the amendments to ASC Topic 220, Comprehensive Income, an entity has the option to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. In both choices, an entity is required to present each component of net income along with total net income, each component of other comprehensive income along with a total for other comprehensive income, and a total amount for comprehensive income. In a single continuous statement, the entity is required to present the components of net income and total net income, the components of other comprehensive income and a total for other comprehensive income, along with the total of comprehensive income in that statement. In the two statement approach, an entity is required to present components of net income and total net income in the statement of net income. The statement of other comprehensive income should immediately follow the statement of net income and include the components of other comprehensive income and a total for other comprehensive income, along with a total for comprehensive income. Regardless of whether an entity chooses to present comprehensive income in a single continuous statement or in two separate but consecutive statements, the entity is required to present on the face of the financial statements reclassification adjustments for items that are reclassified from other comprehensive income to net income in the statement(s) where the components of net income and the components of other comprehensive income are presented. The amendments in this update are to be applied retrospectively and are effective for public entities for fiscal years, and interim periods within those years, beginning after December 15, 2011. The amendments do not require any transition disclosures. This update did not have an impact on the Company for presentation of Comprehensive Income commencing with the quarter ending March 31, 2012. -7- Table of Contents In December 2010, the FASB issued ASU No. 2010-28, Intangibles – Goodwill and Other (ASC Topic 350): When to Perform Step 2 of the Goodwill Impairment Test for Reporting Units with Zero or Negative Carrying Amounts. Under Topic 350 on goodwill and other intangible assets, testing for goodwill impairment is a two-step test. When a goodwill impairment test is performed (either on an annual or interim basis), an entity must assess whether the carrying amount of a reporting unit exceeds its fair value (Step 1). If it does, an entity must perform an additional test to determine whether goodwill has been impaired and to calculate the amount of that impairment (Step 2). The amendments in this update modify Step 1 of the goodwill impairment test for reporting units with zero or negative carrying amounts. For those reporting units, an entity is required to perform Step 2 of the goodwill impairment test if it is more likely than not that goodwill impairment exists. An entity should consider whether there are any adverse qualitative factors indicating that impairment may exist. The amendments in this update are effective for fiscal years, and interim periods within those years, beginning after December 15, 2010. The adoption of this update did not have an impact on our results of operations or financial position, as the Company has fully impaired goodwill in prior fiscal years. In April 2010, the FASB issued ASU No. 2010-13, Compensation—Stock Compensation (ASC Topic 718): Effect of Denominating the Exercise Price of a Share-Based Payment Award in the Currency of the Market in which the Underlying Equity Security Trades. This ASU codifies the consensus reached in EITF Issue No. 09-J, Effect of Denominating the Exercise Price of a Share-Based Payment Award in the Currency of the Market in which the Underlying Equity Security Trades. The amendments to the Codification clarify that an employee share-based payment award with an exercise price denominated in the currency of a market in which a substantial portion of the entity’s equity shares trades should not be considered to contain a condition that is not a market, performance, or service condition. This is effective for financial years beginning after December 15, 2010, which is July 1, 2011 for the Company. The adoption of this update did not have any material impact on our results of operations or financial position. Other new pronouncements issued but not yet effective until after March 31, 2012 are not expected to have a significant effect on the Company’s consolidated financial position or results of operations. 3.INVENTORIES Inventories consisted of the following: Mar. 31, June 30, (Unaudited) Raw materials $ $ Work in progress Finished goods Less: provision for obsolete inventory (894 ) (937 ) Currency translation effect (64 ) $ $ The following table represents the changes in provision for obsolete inventory: Mar. 31, June 30, (Unaudited) Beginning $ $ Additions charged to expenses 31 52 Usage - disposition ) ) Currency translation effect ) 88 Ending $ $ -8- Table of Contents 4.STOCK OPTIONS On September 24, 2007, the Company’s Board of Directors unanimously adopted the 2007 Employee Stock Option Plan (the “2007 Employee Plan”) and the 2007 Directors Equity Incentive Plan, (the “2007 Directors Plan”) each of which was approved by the shareholders on December 3, 2007. Each of those plans was amended by the Board in 2010 to increase the number of shares covered thereby, which amendments were approved by the shareholders on December 14, 2010. At present, the 2007 Employee Plan provides for awards of up to 600,000 shares of the Company’s Common Stock to employees, consultants and advisors and the 2007 Directors Plan provides for awards of up to 400,000 shares of the Company’s Common Stock to the members of the Board of Directors in the form of non-qualified options and restricted stock. These two plans are administered by the Board, which also establishes the terms of the awards. Assumptions The fair value for the options granted were estimated using the Black-Scholes option pricing model with the following weighted average assumptions, assuming no expected dividends: Nine Months Ended March 31, Year Ended June 30, Expected volatility % 112.24 - 122.07 % Risk-free interest rate % 0.66 – 1.06 % Expected life (years) 2.25 - 3.25 The expected volatilities are based on the historical volatility of the Company’s stock. The observation is made on a weekly basis. The observation period covered is consistent with the expected life of options. The expected life of the options granted to employees has been determined utilizing the “simplified” method as prescribed by ASC Topic 718 Compensation – Stock Compensation, which, among other provisions, allowed companies without access to adequate historical data about employee exercise behavior to use a simplified approach for estimating the expected lifeof a "plain vanilla" option grant. The simplified rule for estimating the expected life of such an option was the average of the time to vesting and the full term of the option. The risk-free rate is consistent with the expected life of the stock options and is based on the United States Treasury yield curve in effect at the time of grant. 2007 Employee Stock Option Plan The Company’s 2007 Employee Plan permits the grant of stock options to its employees covering up to an aggregate of 600,000 shares of Common Stock. Under the 2007 Employee Plan, all options must be granted with an exercise price of not less than fair value as of the grant date and the options granted must be exercisable within a maximum of ten years after the date of grant, or such lesser period of time as is set forth in the stock option agreements. The options may be exercisable (a) immediately as of the effective date of the stock option agreement granting the option, or (b) in accordance with a schedule related to the date of the grant of the option, the date of first employment, or such other date as may be set by the Compensation Committee. Generally, options granted under the 2007 Employee Plan are exercisable within five years after the date of grant, and vest over the period as follows: 25% vesting on the grant date and the remaining balance vesting in equal installments on the next three succeeding anniversaries of the grant date. The share-based compensation will be recognized in terms of the grade method on a straight-line basis for each separately vesting portion of the award.Certain option awards provide for accelerated vesting if there is a change in control (as defined in the 2007 Employee Plan). Pursuant to the 2007 Employee Plan, stock options covering a total of 37,500 shares of the Company’s Common Stock were granted to certain employees on December 14, 2011 with an exercise price equal to the fair value of the Company’s Common Stock (as defined under the 2007 Employee Plan in conformity with Regulation 409A of the Internal Revenue Code of 1986, as amended) at the date of grant. These options vested as of the grant date. The fair value as of December 14, 2011 of the options to purchase 37,500 shares of the Company’s Common Stock was approximately $42 based on the fair value of $1.11 per share determined by using the Black Scholes option pricing model. -9- Table of Contents The Company recognized stock-based compensation expense of approximately $137 in the nine months ended March 31, 2012 under the 2007 Employee Plan. Unamortized stock-based compensation of $69 based on fair value on the grant date related to options granted under the 2007 Employee Plan is expected to be recognized over a period of two years. During the nine months ended March 31, 2011, pursuant to the 2007 Employee Plan, stock options covering a total of 100,000 shares of the Company’s Common Stock were granted to certain officers and employees with an exercise price equal to the fair market value of the Company’s Common Stock (as defined under the 2007 Employee Plan in conformity with Regulation 409A of the Internal Revenue Code of 1986, as amended) at the date of grant. These options vest over the period as follows: 25% vesting on the grant date, and the balance vesting in equal installments on the next three succeeding anniversaries of the grant date. The fair market value of 100,000 options granted to purchase the Company’s Common Stock was approximately $316 based on the fair value of $3.16 per share determined by using the Black Scholes option pricing model. The Company recognized stock-based compensation expense of approximately $181 in the nine months ended March 31, 2011 under the 2007 Employee Plan. Unamortized stock-based compensation of $212 based on fair value on the grant date related to options granted under the 2007 Employee Plan is expected to be recognized over a period of four years. As of March 31, 2011, there were vested employee stock options covering a total of 114,125 shares of Common Stock. The weighted-average exercise price was $5.81 and the weighted average remaining contractual term was 2.78 years. The total intrinsic value of vested employee stock options during the nine month period ended March 31, 2011 was $65. As of March 31, 2012, there were vested employee stock options covering a total of 278,375 shares of Common Stock. The weighted-average exercise price was $3.81 and the weighted average contractual term was 2.38 years. The total intrinsic value of vested and outstanding employee stock options as of March 31, 2012 was $50 and $50, respectively. A summary of option activities under the 2007 Employee Plan during the nine month period ended March 31, 2012 is presented as follows: Options Weighted- Average Exercise Price Weighted - Average Remaining Contractual Term (Years) Aggregate Intrinsic Value Outstanding at July 1, 2011 $ $ Granted $ - Exercised - Forfeited or expired ) ) - - Outstanding at March 31, 2012 $ $ 50 Exercisable at March 31, 2012 $ $ 50 A summary of the status of the Company’s non-vested employee stock options during the nine months ended March 31, 2012 is presented below: Weighted-Average Grant-Date Options Fair Value Non-vested at July 1, 2011 $ Granted Vested ) Forfeited ) Non-vested at March 31, 2012 $ -10- Table of Contents 2007 Directors Equity Incentive Plan The 2007 Directors Plan permits the grant of options covering up to an aggregate of 400,000 shares of Common Stock to its non-employee directors in the form of non-qualified options and restricted stock. The exercise price of the non-qualified options is 100% of the fair value of the underlying shares on the grant date. The options have five-year contractual terms and are generally exercisable immediately as of the grant date. Pursuant to the 2007 Directors Plan, the Company granted options to purchase 50,000 shares of its Common Stock to our directors with an exercise price equal to the fair market value of our Common Stock (as defined under the 2007 Directors Plan in conformity with Regulation 409A or the Internal Revenue Code of 1986, as amended) at the date of grant. The fair value of the options granted to purchase 50,000 shares of the Company's Common Stock was approximately $56 based on the fair value of $1.11 per share determined by the Black Scholes option pricing model. There were no options exercised during the nine month period ended March 31, 2012. The Company recognized stock-based compensation expense of $56 in the nine month period ended March 31, 2012 under the 2007 Directors Plan. During the nine months ended March 31, 2011, pursuant to the 2007 Directors Plan, the Company granted options to purchase 150,000 shares of its Common stock to our directors with an exercise price equal to the fair market value of our Common Stock (as defined under the 2007 Directors Plan in conformity with Regulation 409A or the Internal Revenue Code of 1986, as amended) at the date of grant. The fair value of 150,000 options granted to purchase the Company's Common Stock was approximately $405 based on the fair value of $2.70 per share determined by the Black Scholes option pricing model. There were no options exercised during the nine month period ended March 31, 2011. The Company recognized stock-based compensation expense of $405 in the nine month period ended March 31, 2011 under the 2007 Directors Plan. As of March 31, 2011, there were vested director stock options covering a total of 335,000 shares of Common Stock. The weighted-average exercise price was $4.86 and the weighted average remaining contractual term was 3.41 years. The total intrinsic value of vested directors stock options during the nine month period ended March 31, 2011 was $225. The total intrinsic value of vested and outstanding directors’ stock options as of March 31, 2012 was $29. A summary of option activities under the 2007 Directors Plan during the nine months ended March 31, 2012 is presented as follows: Options Weighted- Average Exercise Price Weighted - Average Remaining Contractual Term (Years) Aggregate Intrinsic Value Outstanding at July 1, 2011 $ $ Granted - Exercised - Forfeited or expired - Outstanding at March 31, 2012 $ $ 29 Exercisable at March 31, 2012 $ $ 29 5.EARNINGS PER SHARE The Company adopted ASC Topic 260, Earnings Per Share. Basic EPS are computed by dividing net income available to common shareholders (numerator) by the weighted average number of common shares outstanding (denominator) during the period. Diluted EPS give effect to all dilutive potential common shares outstanding during a period. In computing diluted EPS, the average price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options and warrants. Stock options to purchase 711,875 shares of Common Stock at exercise prices ranging from $1.72 to $9.57 per share were outstanding as of March 31, 2012 and were excluded in the computation of diluted EPS because their effect would have been anti-dilutive. -11- Table of Contents Stock options to purchase options629,125 shares of Common Stock at exercise prices ranging from $1.72 to $9.57 per share as of March 31, 2011 were excluded in the computation of diluted EPS because their effect would have been anti-dilutive. The following table is a reconciliation of the weighted average shares used in the computation of basic and diluted EPS for the years presented herein: Nine Months Ended Three Months Ended March 31, March 31, March 31, March 31, (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Loss) / income attributable to Trio-Tech International common shareholders from continuing operations, net of tax $ ) $ $ ) $ ) Loss attributable to Trio-Tech International common shareholders from discontinued operations, net of tax (2 ) (2 ) Net (loss) / income attributable to Trio-Tech International common shareholders $ ) $ $ ) $ ) Basic (loss) / earnings per share from continuing operations attributable to Trio-Tech International $ ) ) ) Basic loss per share from discontinued operations attributable to Trio-Tech International Basic (loss) / earnings per share from net (loss) / income attributable to Trio-Tech International $ ) $ $ ) $ ) Diluted (loss) / earnings per share from continuing operations attributable to Trio-Tech International $ ) $ $ ) $ ) Diluted loss per share from discontinued operations attributable to Trio-Tech International $ Diluted (loss) /earnings per share from net (loss) / income attributable to Trio-Tech International $ ) $ $ ) $ ) Weighted average number of common shares outstanding - basic Dilutive effect of stock options Number of shares used to compute earnings per share - diluted 6.ACCOUNTS RECEIVABLE AND ALLOWANCE FOR DOUBTFUL ACCOUNTS Accounts receivable consists of customer obligations due under normal trade terms. Although management generally does not require collateral, letters of credit may be required from the customers in certain circumstances. Management periodically performs credit evaluations of the customers’ financial conditions. Senior management reviews accounts receivable on a monthly basis to determine if any receivables will potentially be uncollectible. Management includes any accounts receivable balances that are determined to be uncollectible in the allowance for doubtful accounts.After all attempts to collect a receivable have failed, the receivable is written off against the allowance.Based on the information available to us, management believed the allowance for doubtful accounts as of March 31, 2012 and June 30, 2011 was adequate. -12- Table of Contents The following table represents the changes in the allowance for doubtful accounts: Mar. 31, June 30, (Unaudited) Beginning $
